Case: 17-11124      Document: 00514399569         Page: 1    Date Filed: 03/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-11124                              FILED
                                  Summary Calendar                      March 23, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ALONSO LOPEZ-FUENTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-35-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Alonso Lopez-Fuentes appeals the 36-month, above-guidelines
sentence and three-year term of supervised release that he received after
pleading guilty to illegally reentering the country after he had been deported.
For the first time on appeal, he argues that before the sentence enhancements
described in 8 U.S.C. § 1326(b) could be applied to him, the Government was
required to charge in the indictment and either prove to a jury or secure his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11124    Document: 00514399569       Page: 2   Date Filed: 03/23/2018


                                   No. 17-11124

admission as part of a guilty plea that he had a previous conviction of a felony
or an aggravated felony.         He concedes that the issue is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998); however, he seeks to
preserve it for future review.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt. We have held that subsequent Supreme Court decisions did
not overrule Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
497 (5th Cir. 2014) (considering the effect of Alleyne v. United States, 570 U.S.
99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
2007) (considering the effect of Apprendi v. New Jersey, 530 U.S. 466 (2000)).
Thus, Lopez-Fuentes is correct that his argument is foreclosed.
      Accordingly, the motion for summary disposition is GRANTED, and the
district court’s judgment is AFFIRMED.




                                        2